       Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 1 of 20




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 PENN-STAR INSURANCE COMPANY,

               Plaintiff,

               v.                                                    Case No. 20-2433-JAR-TJJ

 J&J PILOT CARS, LLC, R&H LOGISTICS,
 INC., GARY LEE PLUMMER, and RICHARD
 R. SMITH,

               Defendants.


                                     MEMORANDUM AND ORDER

       Plaintiff Penn-Star Insurance Company (“Penn-Star”) brings this declaratory judgment

action to determine whether it has a duty to defend and indemnify Defendants in underlying

litigation pending in Wilson County, Kansas state court relating to an accident that damaged a

highway overpass. Before the Court is Defendants R&H Logistics, Inc.’s and Richard R.

Smith’s Motions for Judgment on the Pleadings (Docs. 16, 23). Also before the Court is

Plaintiff’s Motion for Leave to File Sur-Reply (Doc. 34). The motions are fully briefed and the

Court is prepared to rule. For the reasons explained below, Plaintiff’s motion for leave to file

surreply is granted; Defendants’ motions for judgment on the pleadings are denied.

I.     Standard

       The standard for a motion for judgment on the pleadings under Fed. R. Civ. P. 12(c) is

the same as that applied to a motion to dismiss for failure to state a claim under Fed. R. Civ. P.

12(b)(6).1 To survive a motion to dismiss brought under Rule 12(b)(6), a complaint must contain

factual allegations that, assumed to be true, “raise a right to relief above the speculative level”


       1
           Colony Ins. v. Burke, 698 F.3d 1222, 1228 (10th Cir. 2012).
         Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 2 of 20




and must include “enough facts to state a claim to relief that is plausible on its face.”2 “Mere

‘labels and conclusions’ and ‘a formulaic recitation of the elements of a cause of action’ are

insufficient.”3 The court must accept the nonmoving party’s factual allegations as true and may

not dismiss on the ground that it appears unlikely the allegations can be proven.4

         The Supreme Court has explained the analysis as a two-step process. First, the court

“must take all the factual allegations in the complaint as true, [but is] ‘not bound to accept as true

a legal conclusion couched as a factual allegation.’”5 Thus, the court must determine if the

allegations are factual and entitled to an assumption of truth, or merely legal conclusions that are

not entitled to an assumption of truth.6 Second, the court must determine whether the factual

allegations, when assumed true, “plausibly give rise to an entitlement to relief.”7 “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”8

         Finally, if the Court on a Rule 12(c) motion looks to matters outside the pleadings, it

generally must convert the motion to a Rule 56 motion for summary judgment.9 However, the

Court may consider documents that are referred to in the complaint if they are central to the

plaintiff’s claim and the parties do not dispute their authenticity.10 Here, the Court considers the



         2
             Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         3
          Estate of Lockett ex rel. Lockett v. Fallin, 841 F.3d 1098, 1107 (10th Cir. 2016) (quoting Twombly, 550
U.S. at 555).
         4
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 556).
         5
             Id. (quoting Twombly, 550 U.S. at 555).
         6
             Id. at 678–79.
         7
             Id. at 679.
         8
             Id. at 678.
         9
             Fed. R. Civ. P. 12(d); GFF Corp. v. Associated Wholesale Grocers, 130 F.3d 1381, 1384–85 (10th Cir.
1997).
         10
              See Alvarado v. KOB-TV, LLC, 493 F.3d 1210, 1215 (10th Cir. 2007); GFF Corp., 130 F.3d at 1384–85.




                                                           2
        Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 3 of 20




documents attached to the Complaint: the insurance policy and pleadings from the underlying

litigation.11 The Court does not consider the photograph attached to Plaintiff’s response.12

II.      Factual Allegations

         The following facts are either alleged in the Complaint or taken from the documents

attached thereto. The well-pled facts alleged in the Complaint are assumed to be true for

purposes of deciding this motion.

         On July 19, 2019, Julie L. Lorenz, Secretary of the Kansas Department of Transportation

(“KDOT”), filed a Petition for Damages against R&H Logistics, Inc. (“R&H”) and Richard R.

Smith (collectively, the “R&H parties”), in the District Court of Wilson County (the “Underlying

Lawsuit”). The Secretary alleges that on July 19, 2017, Smith was operating R&H’s 2012

Kenworth truck transporting a 13,000-gallon water tank,13 traveling westbound on U.S. 400

highway in Wilson County, Kansas under a superload permit issued by KDOT. When Smith

drove under the U.S. 75 highway overpass, the top of the water tank struck the bottom of the

overpass, causing damage. The Secretary alleges that the R&H parties failed to comply with the

superload permit, which required R&H to exit U.S. 400 highway at the U.S. 75 highway

overpass, and then re-enter U.S. 400 highway at the next westbound entrance after U.S. 75

highway. The Secretary alleges a claim for negligence with damages in excess of $900,000.

         On May 29, 2020, the R&H parties filed a Third-Party Petition in the Underlying Lawsuit

asserting claims against J&J Pilot Cars, LLC (“J&J”) and Gary Plummer (collectively, the “J&J

parties”). The R&H parties assert the load they were transporting on July 19, 2017 originated in



         11
              See Docs. 1-1, 1-2, 1-3.
         12
              Doc. 32-1.
           13
              Defendants refer to this as a “water truck” in their briefs. The pleadings in the Underlying Lawsuit refer
to it as a water tank. See Doc. 1-2 ¶ 14.




                                                           3
      Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 4 of 20




Fort Scott, Kansas and its destination was Sawyer, Oklahoma. They allege that R&H contracted

with J&J to provide escort services for R&H’s superload; J&J assigned Plummer to operate the

escort car, which was also assigned a permit by the Secretary. The R&H parties allege that

Plummer was driving ahead of Smith and knew that the superload was required to exit at the

U.S. 75 highway overpass, yet Plummer neither exited nor alerted Smith to exit, despite both

vehicles being equipped with CB radios that allowed them to communicate during the trip.

Therefore, the R&H parties allege that the J&J parties were negligent and proximately caused the

overpass damage:

                  [T]he proximate cause of any damage to the US-75 Highway
                  overpass above US-400 Highway was [the J&J parties’] failure to
                  take the exit from US-400 Highway to bypass the US-75 Highway
                  overpass while traveling in front of Smith and their failure to alert
                  Smith to take the exit from US-400 Highway to bypass the US-75
                  overpass before Smith reached the overpass.”14

       Penn-Star issued Commercial General Liability (“CGL”) Policy No. PAC7125381 (“the

Policy”), with a policy period of February 23, 2017 to February 23, 2018, to J&J. At all relevant

times, Plummer was an insured under the Policy. The Policy provides for coverage as follows:

                  a.          We will pay those sums that the insured becomes legally
                              obligated to pay as damages because of “bodily injury” or
                              “property damage” to which this insurance applies. We will
                              have the right and duty to defend the insured against any
                              “suit” seeking those damages. However, we will have no
                              duty to defend the insured against any “suit” seeking
                              damages for “bodily injury” or “property damage” to which
                              this insurance does not apply. . . .

                  b.          This insurance applies to “bodily injury” and “property
                              damage” only if:

                              (1)    The “bodily injury” or “property damage” is caused
                                     by an “occurrence” . . . .15

       14
            Doc. 17-2 ¶ 41.
       15
            Doc. 1-3 at 20, § I, Coverage A, ¶ 1.a.




                                                       4
       Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 5 of 20




       The Policy provides an exclusion for “Aircraft, Auto Or Watercraft,” which applies to:

                   “Bodily injury” or “property damage” arising out of the ownership,
                   maintenance, use or entrustment to others of any aircraft, “auto” or
                   watercraft owned or operated by or rented or loaned to any insured.
                   Use includes operation and “loading and unloading.”

                   This exclusion applies even if the claims against any insured allege
                   negligence or other wrongdoing in the supervision, hiring,
                   employment, training or monitoring of others by that insured, if the
                   “occurrence” which caused the “bodily injury” or “property
                   damage” involved the ownership, maintenance, use or entrustment
                   to others of any aircraft, “auto” or watercraft that is owned or
                   operated by or rented or loaned to any insured. . . .16

       The Policy contains several endorsements that change the Policy. The auto exclusion

endorsement changes the policy by deleting the “Aircraft, Auto, Or Watercraft” exclusion “in its

entirety and replac[ing] it with the following,” in pertinent part:

                   This insurance does not apply to:

                   “Bodily injury” or “property damage” arising out of the ownership,
                   maintenance use by any person or entrustment to others, of any
                   aircraft, “auto”, or watercraft.

                   This exclusion applies even if the claims against any insured allege
                   negligence or other wrongdoing in the supervision, hiring,
                   employment, training or monitoring of others by that insured, if the
                   “occurrence” which caused the “bodily injury” or “property
                   damage” involved an aircraft, “auto”, or watercraft. Use includes
                   operation and “loading or unloading”.

                   This exclusion does not apply to:
                   ....

                   (4) “Bodily injury” or “property damage” arising out of the operation of any of
                   the equipment listed in paragraph f.(2) or f.(3) of the definition of “mobile
                   equipment”.17



       16
            Id. at 23, § I, Coverage A, ¶ 2.g
       17
            Id. at 50.




                                                       5
      Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 6 of 20




The Policy also contains an exclusion for “Mobile Equipment,” which applies to, in pertinent

part, “‘property damage’ arising out of . . . [t]he transportation of ‘mobile equipment’ by an

‘auto’ owned or operated by or rented or loaned to any insured.”18

       Under Section V of the Policy, “auto” is defined as:

                   a.        A land motor vehicle, trailer or semitrailer designed for
                             travel on public roads, including any attached machinery or
                             equipment; or

                   b.        Any other land vehicle that is subject to a compulsory or
                             financial responsibility law or other motor vehicle
                             insurance law where it is licensed or principally garaged.

                             However, “auto” does not include “mobile equipment”.19

       The term “property damage,” is defined as “[p]hysical injury to tangible property,

including all resulting loss of use of that property.”20 An “occurrence” is “an accident.”21 And

“suit” is defined as: “a civil proceeding in which damages because of ‘bodily injury’, ‘property

damage’ or ‘personal and advertising injury’ to which this insurance applies are alleged.”22

“Mobile equipment” is defined as:

                   [A]ny of the following types of land vehicles, including any
                   attached machinery or equipment:

                   a.        Bulldozers, farm machinery, forklifts and other vehicles
                             designed for use principally off public roads;

                             ....

                   d.        Vehicles, whether self-propelled or not, maintained
                             primarily to provide mobility to permanently mounted:


       18
            Id. at 23, § I, Coverage A, ¶ 2.h(1).
       19
            Id. at 32, § V, ¶ 2.
       20
            Id. at 34, § V, ¶ 17.
       21
            Id. at 34, § V, ¶ 13.
       22
            Id. at 35, § V, ¶ 18.




                                                       6
       Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 7 of 20




                            (1) Power cranes, shovels, loaders, diggers or drills; or
                            (2) Road construction or resurfacing equipment such as
                            graders, scrapers or rollers;

                            ....

                   However, “mobile equipment” does not include any land vehicles
                   that are subject to a compulsory or financial responsibility law or
                   other motor vehicle insurance law where it is licensed or
                   principally garaged. Land vehicles subject to a compulsory or
                   financial responsibility law or other motor vehicle insurance law
                   are considered “autos”.23

        Penn Star seeks a declaratory judgment that it has no duty to defend or indemnify under

the Policy because the Third-Party Petition in the Underlying Lawsuit asserts a claim for

“property damage” “arising out of” the “ownership, maintenance or use by any person” of

“any . . . auto,” which is excluded from coverage by the Policy’s auto exclusion endorsement.

III.    Discussion

        The R&H Defendants move for judgment on the pleadings, arguing that as a matter of

law, Penn-Star has a duty to defend and indemnify under the Policy. “A federal court exercising

diversity jurisdiction must apply the choice of law rules of the state in which it sits.”24 “In

Kansas, the construction of a contract is governed by the law of the state in which the contract

was made.”25 “A contract is made where the last act necessary for its formation occurs.”26

There is no dispute here that the insurance contract was made in Missouri and should be

interpreted under Missouri law.




        23
             Id. at 33–34, § V, ¶ 12 (emphasis added).
        24
          Phila. Indem. Ins. Co. v. Kan. City Home Care, Inc., 139 F. Supp. 2d 1194, 1197 (D. Kan. 2001) (citing
Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)).
        25
             Id. (citing Simms v. Metro. Life Ins. Co., 685 P.2d 321, 324 (Kan. Ct. App. 1984)).
        26
             Found. Prop. Invs., LLC v. CTP, LLC, 159 P.3d 1042, 1046 (Kan. Ct. App. 2007) (citation omitted).




                                                           7
        Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 8 of 20




         Under Missouri law, an insurer’s duty to defend “arises if the allegations in the petition

and/or the facts the insurer knew or were reasonably apparent to the insurer at the outset of the

case are potentially covered by the insurance policy.”27 Thus, the “duty to defend arises only

from potential coverage based on facts: (1) alleged in the petition; (2) the insurer knows at the

outset of the case; or (3) that are reasonably apparent to the insurer at the outset of the case.”28 If

“there is no duty to defend, there is no duty to indemnify.”29 Where the insurer seeks to avoid

coverage based on an exclusion, it bears the burden to show the exclusion applies.30 “Where the

pleadings show on their face the exclusion’s applicability, the insurer’s burden is met.”31

         The interpretation of an insurance contract is a question of law.32 The same rules apply

to insurance contracts as other contracts.33 The Court is required to read the contract as a whole,

giving the language its plain and ordinary meaning.34 If the language of the insurance contract is

unambiguous, it is enforced as written.35 But if “[a]n insurance policy is ambiguous ‘when, due

to duplicity, indistinctness, or uncertainty in the meaning of the words used, the policy is




         27
           Endurance Am. Specialty Ins. Co. v. Brown, –F. Supp. 3d–, 2020 WL 6947519, at *5 (W.D. Mo. Mar.
19, 2020) (citing Allen v. Cont’l W. Ins. Co., 436 S.W.3d 548, 552 (Mo. 2014) (en banc)).
         28
              Allen, 436 S.W.3d at 553.
         29
          Brown, 2020 WL 6947519, at *3 (quoting Trainwreck W. Inc. v. Burlington Ins. Co., 235 S.W.3d 33, 44
(Mo. Ct. App. 2007)).
         30
              Id. (citing Superior Equip. Co. v. Md. Cas. Co., 986 S.W.2d 477, 482 (Mo. Ct. App. 1998)).
         31
              Id. (citing Ira E. Berry, Inc. v. Am. States Ins. Co., 563 S.W.2d 514, 516 (Mo. Ct. App. 1978)).
         32
            Gohagan v. Cincinnati Ins. Co., 809 F.3d 1012, 1015 (8th Cir. 2016) (citing McCormack Baron Mgmt.
Servs., Inc. v. Am. Guar. & Liab. Ins. Co., 989 S.W.2d 168, 171 (Mo. 1999)).
         33
              Todd v. Mo. United Sch. Ins. Council, 223 S.W.3d 156, 160 (Mo. 2007) (en banc).
          34
             Mendota Ins. Co. v. Lawson, 456 S.W.3d 898, 903 (Mo. Ct. App. 2015); see also Harrison v. MFA Mut.
Ins. Co., 607 S.W.2d 137, 142 (Mo. 1980) (en banc) (“[W]here language in an insurance contract is unequivocal, it
is to be given its plain meaning notwithstanding the fact that it appears in a restrictive provision of a policy.”).
        35
           Blumer v. Auto. Club Inter-Ins. Exch., 340 S.W.3d 214, 218 (Mo. Ct. App. 2011) (citing Heringer v. Am.
Family Mut. Ins. Co., 140 S.W.3d 100, 102 (Mo. Ct. App. 2004)).




                                                             8
       Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 9 of 20




reasonably open to different constructions,” the language is construed against the insurer.36 “To

test whether the language used in the policy is ambiguous, the language is considered in the light

in which it would normally be understood by the lay person who bought and paid for the

policy.”37 “Mere disagreement over the interpretation of the terms of a contract does not create

an ambiguity.”38 The Court should not “unreasonably distort the language of a policy or exercise

inventive powers for the purpose of creating an ambiguity when none exists.”39 Exclusionary

clauses are interpreted strictly against the insurer.40

        The Complaint seeks declaratory relief on the basis that the auto exclusion endorsement

in the Policy excludes coverage. Defendants argue that the auto exclusion endorsement is

ambiguous when applied to the water tank hauled by R&H’s truck; when the endorsement is read

in conjunction with the “auto” and “mobile equipment” definitions, it is ambiguous and should

therefore be subject to a “reasonable expectation” analysis. Plaintiff responds that this case does

not involve “mobile equipment” and R&H’s truck and J&J’s escort car fit squarely within the

unambiguous definition of “auto.” The Court carefully considers the language of the auto

exclusion endorsement below in determining that Plaintiff sufficiently pleads that it applies

based on the facts alleged in the Underlying Lawsuit.




        36
           Id. (quoting Miller v. O’Brien, 168 S.W.3d 109, 115 (Mo. Ct. App. 2005)) (citing Heringer, 140 S.W.3d
at 102–03).
        37
             Id. (quoting Herringer, 140 S.W.3d at 103).
        38
          Mendota Ins. Co., 456 S.W.3d at 903 (citing Thiemann v. Columbia Pub. Sch. Dist., 338 S.W.3d 835,
840 (Mo. Ct. App. 2011)).
        39
           Endurance Am. Specialty Ins. Co. v. Brown, –F. Supp. 3d–, 2020 WL 6947519, at *3 (W.D. Mo. Mar.
19, 2020) (quoting Todd v. Mo. United Sch. Ins. Council, 223 S.W.3d 156, 163 (Mo. 2007) (en banc)).
       40
          Adams v. Certain Underwriters at Lloyd’s of London, 589 S.W.3d 15, 27 (Mo. Ct. App. 2019) (citing
Centermark Props., Inc. v. Home Indem. Co., 897 S.W.2d 98, 100–01 (Mo. Ct. App. 1995)).




                                                           9
      Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 10 of 20




       A.         “Arising out of” and “Use”

       Defendants insist that the endorsement containing the auto exclusion, when read in

conjunction with the definitions of “auto” and “mobile equipment” is uncertain and confusing,

and that a reasonable insured would expect that the water tank the truck was carrying in this case

would be covered by the Policy because it falls under the “mobile equipment” definition, and is

therefore exempt from the auto exclusion. Plaintiff responds that the endorsement applies to

both J&J’s escort car and R&H’s truck, relying on the “arising out of . . . the use . . . of any auto”

language in the endorsement. Thus, before the Court can address the “auto” or “mobile

equipment” definitions, it must first consider how the language “arising out of the use of any

auto” should be construed under Missouri law.

                  1.          Defendants’ Motion for Leave to File a Surreply

       Defendants’ original brief contains no analysis about the “arising out of” or “use”

language in the endorsement. Nor does it explain why the water tank should be considered for

purposes of the insurance coverage analysis in this case. Plaintiff’s response correctly focuses

on the “arising out of” and “use” Policy language, and cites to Missouri caselaw construing those

provisions. Plaintiff contends that the overpass damage here did not “arise out of” the “use” of

the water tank, which was merely passive cargo attached to the truck. Plaintiff argues the

damage arose out of the use of the other two vehicles—traveling under the overpass despite the

permits’ instructions to exit the highway. For the first time in the reply, Defendants propose the

Court utilize the so-called Appleman test,41 to determine whether liability arises out of the “use”




       41
            Doc. 33 at 2–6.




                                                    10
       Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 11 of 20




of a vehicle, citing an unpublished Michigan Court of Appeals decision.42 Given this new

analysis, Plaintiff moves for leave to file a surreply to address this limited issue.

        Surreplies require leave of court and are only granted under “rare circumstances.”43 “For

example, when a moving party uses their reply to present new material—i.e., new evidence or

new legal arguments—and if the court relies on that new material, it should give the nonmoving

party an opportunity to respond.”44 While it is true that citing a new case in reply to support a

legal theory included in an opening brief does not warrant a surreply,45 Defendants go well

beyond new case citations. Defendants’ opening brief presumes without analysis that the water

tank is the only relevant instrumentality of the property damage alleged in the Underlying

Lawsuit. Only after Plaintiff’s response that the “mobile equipment” definition is irrelevant

because it denied coverage based on the Policy’s “arising out of” and “use” language as applied

to the two vehicles involved in the accident did Defendants provide authority and analysis on any

legal test that purportedly resolves this issue. This is a new argument and Plaintiff is granted

leave to file a surreply to address it. The Court therefore considers the surreply attached to

Plaintiff’s motion for leave in resolving this issue.

                       2.   “Arising out of”

        Turning to the language of the endorsement, it excludes ‘“property damage’ arising out of

the ownership, maintenance or use by any person or entrustment to others, of any aircraft, ‘auto’,



        42
          See, e.g., Grange Ins. Co. of Mich. v. MS Escort Truck Servs., LLC, Nos. 338260, 338262, 338277,
338279, 2018 WL 3186230, at *4–5 (Mich. Ct. App. June 28, 2018).
        43
             COPE v. Kan. State Bd. of Educ., 71 F. Supp. 3d 1233, 1238 (D. Kan. 2014) (citation omitted).
         44
            James v. Boyd Gaming Corp., –F. Supp. 3d–, 2021 WL 794899, at *5 (D. Kan. Mar. 2, 2021) (first citing
Green v. New Mexico, 420 F.3d 1189, 1196 (10th Cir. 2005); then citing Doebele v. Sprint/United Mgmt. Co., 342
F.3d 1117, 1139 n.13 (10th Cir. 2003); and then citing EEOC v. Int’l Paper Co., No. 91-2017-L, 1992 WL 370850,
at *10 (D. Kan. Octo. 28, 1992)).
        45
             See id.




                                                         11
      Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 12 of 20




or watercraft.”46 There is no need to determine whether this language is ambiguous; such a

“determination is not required where the policy language has already been judicially defined.”47

As the Missouri Court of Appeals explained in Walden v. Smith, “Missouri courts have judicially

defined both ‘arising out of’ and ‘use,’” thus, “[t]he judicial definitions assigned to these policy

terms are controlling.”48

         Because this is a diversity case, absent controlling precedent, the Court “must attempt to

predict how the state’s highest court would resolve the issue.”49 Instead of aiding the Court in

this endeavor, Defendants ask the Court to rely on a test used by Michigan courts, and

incorrectly argue that Missouri courts apply the same test to “analyze automobile coverage

issues.”50 Michigan courts apply the Appleman test to determine whether there was a sufficient

causal connection between an injury and the use of a motor vehicle:

                   1. The accident must have arisen out of the inherent nature of the
                   automobile, as such; 2. The accident must have arisen within the
                   natural territorial limits of an automobile, and the actual use,
                   loading, or unloading must not have terminated; 3. The automobile
                   must not merely contribute to cause the condition which produces
                   the injury, but must, itself, produce the injury.51




        46
             Doc. 1-3 at 50.
        47
           Walden v. Smith, 427 S.W.3d 269, 274 (Mo. Ct. App. 2014) (citing Am. Fam. Ins. Co. v. Wemhoff, 972
S.W.2d 402, 405 (Mo. Ct. App. 1998)).
        48
             Id.
        49
         See Royal Maccabees Life Ins. Co. v. Choren, 393 F.3d 1175, 1180 (10th Cir. 2005) (citing FDIC v.
Schuchmann, 235 F.3d 1217, 1225 (10th Cir. 2000)).
        50
             Doc. 33 at 2.
        51
          Grange Ins. Co. of Mich. v. MS Escort Truck Servs., LLC, Nos. 338260, 338262, 338277, 338279, 2018
WL 3186230, at *4 (Mich. Ct. App. June 28, 2018) (quoting Thornton v. Allstate Ins. Co., 391 N.W.2d 320, 323
(Mich. 1986)).




                                                      12
       Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 13 of 20




Defendants incorrectly assert that Missouri courts apply this three-part test. The cases they cite

for this proposition say no such thing.52 Instead, they generally discuss Missouri’s interpretation

of the “arising out of” policy language at issue here.53 Indeed, many Missouri cases discuss this

policy language, as catalogued in the Walden decision.54 The Court declines Defendants’

invitation to apply Michigan law. Instead, the Court predicts that the Missouri Supreme Court

would follow Walden and the cases discussed therein when construing the terms “arising out of”

and “use” in this endorsement.55

         The “arising out of” language in the Policy requires a “causal relationship . . . between

the accident or injury and the ownership, maintenance, or use of that vehicle.”56 “Arising out of”

insurance language has been interpreted by Missouri courts broadly to mean “originating from”

or “having its origins in” or “growing out of” or “flowing from.”57 It is

                    more expansive than the words “caused by” . . . . When the former
                    phrase is used in a liability policy, an unbroken chain of events
                    need not be established but rather a simple casual [sic] relationship
                    must exist between the accident or injury and the activity of the
                    insured. The causation standard is not elevated to the strict “direct
                    and proximate cause” standard of general tort law.58



         52
           See Ryder Truck Rental, Inc. v. U.S. Fidelity & Guar. Co., 527 F. Supp. 666, 669 (E.D. Mo. 1981);
Schmidt v. Utils. Ins. Co., 182 S.W.2d 181, 183 (Mo. 1944).
         53
              Ryder Truck Rental, Inc., 527 F. Supp. at 669; Schmidt, 182 S.W.2d at 183.
         54
              Walden v. Smith, 427 S.W.3d 269, 274–83 (Mo. Ct. App. 2014) (collecting cases).
         55
           Oddly, neither party cited nor discussed this decision. Although Walden involved an automobile
insurance policy, its coverage provision uses the same language as the auto exclusion in this CGL Policy. See id. at
273. The Walden court collected cases addressing this language in the context of both coverage and exclusionary
provisions, including several of the cases discussed by the parties in their briefs. Id. at 274–85.
         56
              Ryder Truck Rental, Inc., 527 F. Supp. at 669.
        57
           See Colony Ins. Co. v. Pinewoods Enters., Inc., 29 F. Supp. 2d 1079, 1083 (E.D. Mo. 1998); Walton
Const. Co. v. Liberty Mut. Fire Ins. Co., No. 09-0706-CV-W-ODS, 2010 WL 4625734, at *2 (W.D. Mo. Nov. 8,
2010).
         58
           Colony Ins. Co., 29 F. Supp. 2d at 1083 (first citing Martin v. Cameron Mut. Ins. Co., 763 S.W.2d 710,
711 (Mo. Ct. App. 1989); then citing Bituminous Cas. Corp. v. Aetna Life & Cas. Co., 599 S.W.2d 516, 518 (Mo.
Ct. App. 1980); and then citing Ryder Truck Rental, Inc., 527 F. Supp. at 669).




                                                           13
      Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 14 of 20




As in Walden, the “arising out of” language in this endorsement requires a causal relationship

between the property damage (“flowing from,” “growing out of,” etc.) and the “use” of any

“auto.”59

                    3.        “Use”

        Plaintiff does not contend that the exclusion applies to “ownership” or “maintenance” of

any “auto.” There appears no dispute that application of the endorsement turns on whether there

was “use” of “any auto.” Although “use” is not separately defined in this Policy, the

endorsement states that “[u]se includes operation and ‘loading and unloading.’” Neither party

contends that the “loading and unloading” part of this definition is at issue here.

        The court in Walden collected Missouri caselaw interpreting the term “use” in the context

of similar policy provisions and explained that it “is a broad term which includes within its scope

any means by which a vehicle may be employed or put into service consistent with its nature as a

vehicle including, but not limited to, the operation of, driving of, or riding in a vehicle.”60 When

construed together with the term “arising out of,” Walden set forth several “[c]learly established

legal principles . . . [to] assist in defining the outer parameters of the required causal

relationship.”61 The court explained:

                            The requirements that a vehicle’s use be the
                    “instrumentality” of an injury, and that an injury arise out of an
                    “inherent use of a vehicle” simply reinforce that a causal
                    relationship must exist between injury and use of a vehicle. For an
                    accident causing injury to “arise out of the use” of a vehicle, the
                    purpose for which the vehicle is being employed must be
                    consistent with the vehicle’s inherent nature, and must create a
                    condition which contributes to cause the accident. “‘Automobile
                    insurance contracts protect against liability for accidents arising
                    out of the ‘use’ of vehicle (sic) but they cannot be held to protect

        59
             See Walden, 427 S.W.3d at 276.
        60
             Id. at 277.
        61
             Id. at 277–79.




                                                    14
       Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 15 of 20




                  against liability for accidents where the use of the automobile was
                  not connected with the accident or the creation of a condition that
                  caused the accident.’”

                         Missouri cases have thus consistently determined whether
                  an accident causing injury “arises out of the use” of a vehicle by
                  evaluating the extent to which the particular use of the vehicle
                  contributed to create a condition that caused the accident at issue.62

         Defendants argue, in the context of applying Michigan’s test, that the accident did not

arise out of the use of J&J’s escort car or R&H’s truck. They argue that the Third-Party

Petition’s allegations against the J&J parties relates to their professional escort duties and that the

property damage did not arise out of “the inherent transportation function of their vehicles as

such.”63 The Court disagrees. The Third-Party Petition alleges that J&J proximately caused the

overpass damage by failing to take the exit at U.S. 400 highway “while traveling in front of

Smith” and failing to alert Smith to take the exit before he reached the overpass. The use of the

escort car (“traveling” ahead of R&H’s truck) created the condition (the truck following the

escort car under the overpass) that contributed to cause the occurrence. Similarly, the use of the

R&H truck (driving and hauling the water tank) created the condition (the water tank passing

under the overpass and striking it) that contributed to cause the occurrence. These vehicles were

not merely the “situs” of the property damage—the overpass damage happened while Smith and

Plummer were using the vehicles for their intended purpose, and their use created the condition

that allegedly caused the overpass damage.64


         62
          Id. at 279 (quoting Bituminous Cas. Corp. v. Aetna Life & Cas. Co., 599 S.W.2d 516, 519 (Mo. Ct. App.
1980) (emphasis omitted)).
         63
          Doc. 33 at 3–4 (quoting Grange Ins. Co. of Mich. v. MS Escort Truck Servs., LLC, 2018 WL 3186230, at
*5 (Mich. Ct. App. June 28, 2018)).
          64
             Cf. Cameron Mut. Ins. Co. v. Ward, 599 S.W.2d 13, 14 (Mo. Ct. App. 1980) (finding vehicle was merely
the “situs” of the accidental discharge of a rifle that caused the injury); Pope v. Stolts, 712 S.W.2d 434, 435–36 (Mo.
Ct. App. 1986) (finding insufficient causal connection between the use of a “jump vehicle” to jump start a stalled
vehicle and injuries to the plaintiff caused by an uninsured motorist crossing lanes of travel); Steelman v. Holford,
765 S.W.2d 372, 375 (Mo. Ct. App. 1989) (finding auto exclusion in homeowner’s policy did not apply where



                                                          15
       Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 16 of 20




         This Court need only determine whether Plaintiff sufficiently alleged in its Complaint

that it does not have a duty to defend or indemnify under the Policy because an exclusion

applies. Here, Plaintiff pleads that the allegations in the Third-Party Petition demonstrate that

the endorsement applies because the property damage arose out of the use of the R&H truck or

the escort car, or both.65 Plaintiff sufficiently pleads that the “arising out of” and “use” language

in the endorsement unambiguously applies to these two vehicles. Defendants fail to advance any

argument that the cargo was in “use” at the time of the occurrence.66

         B.          Definitions of “Auto” and “Mobile Equipment”

         Defendants do not dispute that J&J’s escort car and R&H’s truck meet the Policy’s

definition of “auto” because they are each “[a] land motor vehicle, trailer or semitrailer designed

for travel on public roads, including any attached machinery or equipment.”67 That definition

appears to plainly include attached equipment such as the water tank, although neither party

addresses that. Therefore, the Court need not consider the “mobile equipment” definition, or

whether the exclusion applies to the water tank to decide Defendants’ motion. Plaintiff pleads

sufficient facts to support its claim that the exclusion applies to the escort car or the truck based

on the plain meaning of the words used in the endorsement and definition of “auto.” Because the




vehicle was the situs of a firearm discharge; the use of the vehicle was temporally and spatially related, but not
causally); Ward v. Int’l Indem. Co., 897 S.W.2d 627, 6289 (Mo. Ct. App. 1995) (finding injuries from drive-by-
shooting did not arise out of the use of a vehicle because it was merely the situs of the cause of the injury).
          65
             See Ryder Truck Rental, Inc. v. U.S. Fidelity & Guar. Co., 527 F. Supp. 666, 669 (E.D. Mo. 1981)
(“[V]irtually every jurisdiction which has addressed the question has held that an accident involving a tractor-trailer
unit ‘arises out of’ the use of both, regardless of which part of the unit was actually involved in the accident.”).
          66
             Defendants assert that the water tank was in fact a water truck, and that the water truck is “the equipment
that needs to be considered when determining whether Penn-Star can avoid coverage under its ‘auto exception.’”
Doc. 33 at 5. As discussed earlier, the Court must evaluate Plaintiff’s duty to defend and indemnify based on what
is alleged in the underlying pleadings. Moreover, even assuming that the cargo was a water truck, Defendants fail to
provide any cogent argument demonstrating its “use” caused the property damage in this case.
         67
              Doc. 1-3 at 32, § V, ¶ 2.a.




                                                          16
      Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 17 of 20




Court is to determine ambiguity in light of the specific facts of the case, this should end the

inquiry.68

       Nonetheless, the Court addresses Defendants’ argument that the endorsement is

ambiguous on its face, even if it is not ambiguous as applied to the facts alleged in the

Underlying Lawsuit. The definition of “auto” states that “mobile equipment” is not an “auto,”

and is separately defined. The “mobile equipment” definition provides that it does not include

vehicles that are subject to financial responsibility laws. Neither the “mobile equipment”

definition nor financial responsibility laws are at issue in this case. Yet, according to

Defendants, the interplay between the auto exclusion, the endorsement, and the definitions are

confusing and uncertain; thus, the endorsement should be deemed ambiguous and construed in

light of the insured’s reasonable expectations.

       Defendants argue that the Policy requires the insured to take too many steps to determine

whether a vehicle qualifies as “mobile equipment,” pointing to the fact that the endorsement

superseded the original auto exclusion, and then cross-references multiple definitions, one of

which itself contains an exception. But “[d]efinitions, exclusions, conditions and endorsements

are necessary provisions in insurance policies. If they are clear and unambiguous within the

context of the policy as a whole, they are enforceable.”69 The mere fact that the Policy requires

an insured to cross-reference definitions does not mean the endorsement is ambiguous.

       Next, Defendants suggest that the mobile equipment exclusion renders the endorsement

confusing and uncertain because it applies to property damage “arising out of . . . [t]he

transportation of ‘mobile equipment’ by an ‘auto’ owned or operated by or rented or loaned to



       68
            See Strader v. Progressive Ins., 230 S.W.3d 621, 624 (Mo. Ct. App. 2007).
       69
            Todd v. Mo. United Sch. Ins. Council, 223 S.W.3d 156, 163 (Mo. 2007) (en banc).




                                                        17
      Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 18 of 20




any insured.”70 Because the policy recognizes that “mobile equipment” is typically “transported

by another vehicle not connected to J&J Pilot Cars,” Defendants suggest that the water tank was

“mobile equipment.” There are several glaring problems with this argument. First, it fails to

explain how the language of the exclusions and definitions is facially confusing or uncertain.

Defendants’ assertion that the auto exclusion endorsement is ambiguous is limited to its

application to the water tank, an application this Court has found to be misplaced. Second, while

the Court is required to read the language in the context of the policy as a whole, the mobile

equipment exclusion has not been invoked by Plaintiff to deny coverage. The “mobile

equipment” definition, not the exclusionary provision, plainly controls the meaning of “mobile

equipment” in the definition of “auto,” yet Defendants conflate the exclusion and definition for

purposes of their ambiguity argument. Defendants fail to point to any provision of the “mobile

equipment” definition that makes the Policy facially ambiguous. Finally, Defendants fail to

explain why the mobile equipment exclusion would create a reasonable expectation of coverage

given that it is an exclusionary provision. The Court finds no compelling reason to find that the

language of the auto exclusion endorsement is facially ambiguous on the basis of language in the

mobile equipment exclusion.

       This leaves Defendants’ request that the Court follow Penn-Star Insurance Co. v. Zenith

Insurance Co., a federal court decision construing the same policy under California law.71 In

that case, Penn-Star argued it had no duty to defend or indemnify in an underlying wrongful

death case stemming from a collision between an automobile and its insured tractor that was

pulling a tillage disc.72 The issue was whether the auto exclusion applied either because the


       70
            Doc. 1-3 at 23, § I, Coverage A, ¶ 2.h(1).
       71
            436 F. Supp. 3d 1367 (E.D. Cal. 2020).
       72
            Id. at 1371.




                                                         18
        Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 19 of 20




tractor, despite being farm equipment, was excluded from coverage because it was subject to

financial responsibility laws and therefore not “mobile equipment,” or because the other

automobile involved in the collision was an “auto” used by “any person.”73

         The Eastern District of California, applying California law, found that the provision in

Penn-Star’s auto exclusion endorsement limiting coverage for “mobile equipment” was

ambiguous and unenforceable; therefore, it rejected Penn-Star’s assertion that the auto exclusion

barred coverage for the tractor.74 Specifically, it determined that “the provisions limiting

coverage for ‘mobile equipment’ in the Penn-Star policy are not conspicuous, plain, or clear as a

matter of law.”75 The court further found no support for Penn-Star’s claim that the auto

exclusion applied because “the state court plaintiffs—who were not associated with, employed

by, or otherwise connected to [the insured]—were traveling in an ‘auto.’”76 The court found

such an interpretation turned the exclusion into an “unusual and unfair limitation[] of coverage

that defeat[s] the insured’s reasonable expectation of coverage.”77 In sum, the court determined

that,

                     Penn-Star policy’s auto exclusion is not plain and clear enough to
                     defeat Golden Labor’s reasonable expectation that it was covered
                     for claims arising out of its alleged negligence with respect to
                     using, operating, and/or training others to use the tractor involved
                     in the collision at issue here. Accordingly, the court rejects Penn-
                     Star’s interpretation of its auto exclusion and finds that Penn-Star
                     may not rely on that interpretation to preclude coverage.78




         73
              Id. at 1375.
         74
              Id. at 1377–78.
         75
              Id. at 1379.
         76
              Id. at 1380.
         77
              Id.
         78
              Id. at 1383 (emphasis added).




                                                      19
      Case 2:20-cv-02433-JAR-TJJ Document 39 Filed 03/22/21 Page 20 of 20




       The Court agrees with Defendants that Zenith is neither binding nor applicable to the

facts of this case. The Court is not bound by the Zenith decision since it construes this policy

language under California law, not Missouri law. And Zenith considered this Policy language as

applied to a tractor that was subject to the “mobile equipment” definition. As explained above,

that definition plays no role in this case. Because the court’s holding in Zenith was limited to the

positions taken by Penn-Star in that case—different positions than it takes in this case—it does

not persuade this Court to find that the auto exclusion endorsement, as applied here, is

ambiguous and unenforceable as a matter of law.

       In sum, the Court finds that the language in the Policy’s auto exclusion endorsement, as

supplemented by the definition of “auto,” is unambiguous as applied to the allegations in the

Underlying Lawsuit. Plaintiff sufficiently pleads that it has no duty to defend or indemnify

because this exclusion applies and, therefore, the motion for judgment on the pleadings is denied.

        IT IS THEREFORE ORDERED BY THE COURT that Defendants R&H Logistics,

Inc.’s and Richard R. Smith’s Motions for Judgment on the Pleadings (Docs. 16, 23) are denied.

Plaintiff’s Motion for Leave to File Sur-Reply (Doc. 34) is granted. Plaintiff shall file the

surreply attached to its motion for leave within seven (7) days.

       IT IS SO ORDERED.

       Dated: March 22, 2021

                                                   S/ Julie A. Robinson
                                                   JULIE A. ROBINSON
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                                20
